In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J), dated January 28, 2003, which granted the defendants’ separate motions for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs, the motions are denied, and the complaint is reinstated.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). However, the affirmations of the plaintiff’s physicians submitted in opposition to the defendants’ motions raised a triable issue of fact as to whether the plaintiff sustained a serious injury.
*519Accordingly, the Supreme Court erred in granting the defendants’ motions for summary judgment. Santucci, J.P., Smith, Luciano and Adams, JJ., concur.